     Case 4:19-mj-08417-N/A-LCK Document 7 Filed 02/05/19 Page 1 of 1




1    JON M. SANDS
     Federal Public Defender
2    JAY V. SAGAR
     Assistant Federal Public Defender
3    State Bar No. 024111
     jay_sagar@fd.org
4    407 W. Congress, Suite 501
     Tucson, AZ 85701-1355
5    Telephone: (520)879-7500, Fax: (520)879-7600
     Attorney for Defendant
6
                         IN THE UNITED STATES DISTRICT COURT
7
                                 FOR THE DISTRICT OF ARIZONA
8
9    United States of America,                                  19-mj-8417-LCK
10                 Plaintiff,                            NOTICE OF APPEARANCE
                                                            AS CO-COUNSEL
11         vs.
12   Juan Antonio Torres-Barraza,
13                 Defendant.
14
           Notice is hereby given, in accordance with LRCrim 57.14 and LRCiv 83.3 of the
15
     Rules of Practice for the U.S. District Court for the District of Arizona, that Assistant
16
     Federal Public Defender, Jay V. Sagar, is appearing as co-counsel in the above-referenced
17
     matter.
18
           RESPECTFULLY SUBMITTED this 5th day of February, 2019.
19
                                                  JON M. SANDS
20                                                Federal Public Defender

21                                                s/ Jay V. Sagar
                                                  JAY V. SAGAR
22                                                Assistant Federal Public Defender

23
     The above signed does hereby certify that on the above date, he electronically transmitted
24   this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
     a Notice of Electronic Filing to the following CM/ECF registrants:
25
     Jacob H. Operskalski
26   Assistant U.S. Attorney

27
28
                                                 1
